UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 28, 2016 Taxus Cardium Pharmaceuticals Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33635 27-0075787 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11750 Sorrento Valley Rd., Suite 130, San Diego, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(858)436-1000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SMRH:436909168.1 -1- Item 1.01. Entry into a Material Definitive Agreement. Huapont Financing Transaction On September 28, 2016, Angionetics, Inc. (“Angionetics”), a majority-owned subsidiary of Taxus Cardium Pharmaceuticals Group Inc. (Trading Symbol: CRXM), received a $2.0 million milestone payment from Pineworld Capital Limited (“Pineworld”), an entity affiliated with Huapont Life Sciences Co. Ltd., under the Share Purchase Agreement entered into between the parties on June 7, 2016, as a result of the FDA clearance of Angionetics’ U.S. based AFFIRM Phase 3 clinical study to evaluate the continued safety and definitive efficacy of the Generx®[Ad5FGF-4] angiogenic gene therapy product candidate for the treatment of patients with ischemic heart disease and refractory angina. Pursuant to the Share Purchase Agreement, Angionetics agreed to sell 15% of its newly authorized Series A Convertible Preferred Stock to Pineworld for $3.0 million at a post-money enterprise valuation of $20.0 million. SMRH:436909168.1 -2- SIGNATURES
